PD-0905-15
                10- )±-DDZZS-Cl^
AVOTXON FOR EyTEN^TON OFTT ME TQii m IM
         _          _                               COURT OF CRIMINAL APPEALS
         FXLF .-n-KTEMENT OF FACTS                         J(JL 2R25;5APPEALS
                                                         Abel Acosta, Clerk

TO THE HONOR&BLE JU5TXCES OF THE COUKT
 OF APPEALS;



1%S ktooW\ "For an ejcknsion orf 60 days mU3^ln
4o4\1^4We.4-rcmSe.ri?4>D*n c£ 4W 0^ur4 nLf*br4*ur S

 Nof. on, cxP^J Un+ 5Kou,, 4^ dx*,H- 4V^ toU ouangs;
                        I.

Th*. *PPJla»+ lo,s Conv.a^ m+k^ l^Dis+nc-t-
 Cour-I- oP Walker Caun+y., Iexo&j oY tK^ drWiSe.
 Or ForQe^a O-P G)OVejrnrnfijrrl" insViime-A^ in CAOSC
 M0.25V^- ^T^ra^ V. L£ST£R TbRDUcSPjIX
 The-aiP^M l,c^ ass^sed ~Puni*Vn^4_oV
 iYejo^s and oCPR«*l uxxs pAjrVe^cd onPI-U-'l,
                              II.
 The- clojouJIint^©^ fYlfng 4ki- £44hfe

                             RECEIVED IN
                    COURT OFCRPNALAPPEALS p^^jygD
                              •«-"172W          ! JUL 082015
                             AbeAAco8te,Cteik     COURT OF APPEALS
                                                    WACO, TEXAS
                           111.

ApP<=_./l_*n4s reJUiz.^\- "for an £yTer>s ion is bc\sVLr 5om£.TViirte
and LtolcUp^Unc!^ andfed.fs.XuDqnl +oV^
 €Ve.ryf^ivT& lopd a±4 V)'qV14x



 Wr/Ei^EFOK£, oj^tllan4^4U^(_rav4-^n4-
  4hismo4iDn and o^Wid 4Vt£__ d^dWn^rGir
  -Fl I\oe\ +k*_ 5Wan^l oC -faci-s \n ___QOSe_ NO.



               r^£grr£lCAT£ OF

  Thrs f^^^''^41^ ^ O^-^Q-13 ,Q-Wtlc.
   av^d (Lorv^-t c^p^ o^ |Ucoibo^c_ ojnd 4o^a                              TENTH COURT OF APPEALS
Chief Justice                                 McLennan County Courthouse
   Tom Gray                                 501 Washington Avenue, Rm. 415
                                                                                                  Clerk
                                               Waco, Texas 76701-1373                               Sharri Roessler
Justices
   Rex D. Davis                  Phone: (254) 757-5200         Fax: (254) 757-2822
  AI Scoggins
                                                    July 15, 2015

       Lester Broussard Jr.
       Bradshaw Unit #1949501
       P.O. Box 9000
       Henderson, TX 75653

       RE:          Court of Appeals Number:       10-14-00285-CR
                    Trial Court Case Number:       25424


       STYLE:       Lester Broussard, Jr.
                    v.

                    The State of Texas


       On July 8, 2015, this Court received appellant Lester Broussard's "Motion for Extension of time
       to File Statement of Facts." After reviewing the filing, Broussard appears to be requesting
       additional time to file his petition for discretionary review in the Texas Court of Criminal
       Appeals. Petitions for discretionary review and corresponding motions for extensions of time are
       filed in the Texas Court of Criminal Appeals, not in the Court of Appeals. See Tex. R. App. P.
       68. Accordingly, we have forwarded appellant's pro se motion to the Texas Court of Criminal
       Appeals. See id. at R. 68.3(b). Further correspondence should be directed to the Texas Court of
       Criminal Appeals at the following address:

       Texas Court of Criminal Appeals
       P.O. Box 12308
       Austin, Texas 78711

                                                              Sincerely,

                                                              SHARRI ROESSLER, CLERK

                                                              By
                                                                    Nita Whitener, Deputy Clerk

       CC:      David P. Weeks (DELIVERED VIA E-MAIL)
                Lanny D. Ray (DELIVERED VIA E-MAIL)
                Texas Court of Criminal Appeals